Citation Nr: 1534903	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a service connection claim for asbestosis.

2. Entitlement to service connection for a pulmonary disorder, including asbestosis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from July 1957 to September 1977.  After his retirement, he transferred to the Fleet Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in February 2012, May 2014, and January 2015 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An August 2001 rating decision last denied service connection for asbestosis as a result of asbestos exposure, and the Veteran did not appeal the denial of this claim. 

2. Additional evidence received since the August 2001 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for asbestosis.

3. The Veteran has not had asbestosis or an asbestos-related lung disease during the pendency of this claim. 

4. The Veteran's COPD was caused by smoking tobacco products.  


CONCLUSIONS OF LAW

1. The August 2001 rating decision, which denied service connection for asbestosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted to reopen the service connection claim for asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for a pulmonary disorder, including asbestosis and COPD, are not satisfied.  38 U.S.C.A. §§ 1103, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A November 2006 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service personnel records, VA treatment records, and non-VA treatment records identified by him, including from the Pensacola Naval Hospital, have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  There are also a number of service treatment records (STRs) in the file, mostly dated on or after 1975.  However, the bulk of these records for a period of service from July 1957 to September 1977 are missing.  VA submitted requests for the Veteran's STRs to the National Personnel Records Center (NPRC) in April 2012 and September 1977.  The NPRC responded that it was unable to locate the Veteran's STRs, apart from a November 1971 reenlistment examination.  The Veteran was notified of VA's inability to obtain his outstanding STRs in an April 2015 letter, which informed him of the efforts that had been made to obtain them, the NPRC's response, that it was ultimately his responsibility to submit this evidence, and that VA may go ahead with a decision after 30 days if the Veteran did not submit the information or evidence requested.  See 38 C.F.R. § 3.159(e).  Enclosed with this letter was NA Form 13055, which the Veteran was requested to fill out and return to enable VA to make further efforts to reconstruct medical data via the National Archives and Records Administration.  He did not return the form.  Notably, the STRs that are in the file were submitted by the Veteran himself, indicating that the remaining STRs may have been in his possession rather than in the custody of the Federal government.  However, the Board notes that in a February 1978 response to VA's request for the Veteran's service medical records, he stated that he did not have his original records, but only copies. 

When STRs are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision[.]"  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The Board finds that VA has discharged its heightened duty to assist in its attempts to obtain the Veteran's missing STRs, its efforts to associate with the file all other records sufficiently identified by the Veteran, and its provision of a VA examination and medical opinion supported by a thorough explanation. 

The Veteran has not identified any other records or evidence he wished to submit or have VA obtain on his behalf. 

An adequate VA examination was performed in May 2012 with supplemental opinions provided in July 2014 and June 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report and supplemental opinions are sufficient to make a fully informed decision.  They include a review of the Veteran's medical history, the clinical findings made on examination, and the opinions are supported by a thorough explanation that can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and supplemental opinions are adequate for rating purposes. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this case in February 2012, May 2014, and January 2015 with instructions to the agency of original jurisdiction (AOJ) to make appropriate efforts to obtain outstanding records, including from the Naval Hospital at Pensacola from September 1977 to November 1999, to notify him of the missing STRs and provide him NA Form 13055 (as discussed above), and to arrange for an adequate VA examination and opinion.  These actions have all been accomplished to the extent possible.  Accordingly, the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).


II. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for asbestosis.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Service connection for asbestosis was last denied in an August 2001 rating decision.  The Veteran was notified of this decision and his appellate rights in an August 2001 letter.  See 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD) with respect to the denial of this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Further, new and material evidence was not submitted within one year of this decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").  

Consequently, because the Veteran did not appeal the denial of service connection for asbestosis in the August 2001 rating decision, and because new and material evidence was not been received within one year of the date of its mailing, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when new and material evidence is associated with the claims file since the last final denial, regardless of whether the denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence has been received since the August 2001 rating decision was issued.  Specifically, a September 2004 Pensacola Naval Hospital record reflects a notation of a history of asbestosis.  Although at the time of the August 2001 rating decision there was a March 1999 private X-ray finding of "pleural thickening consistent with asbestos related pleural disease," there was no diagnosis of asbestosis at the time.  Thus the September 2004 Naval Hospital record reflecting a history of asbestosis is new and non-duplicative, as a diagnosis or history of asbestosis was not of record at the time of the August 2001 rating decision.  For the purposes of determining whether reopening is warranted, the credibility of this history is presumed.  This record is also material, in that it relates to an unestablished fact necessary to substantiate the claim, namely the presence of asbestosis, and satisfies the low threshold for raising a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117; see also 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Accordingly, new and material evidence has been submitted, and the claim for asbestosis is reopened.  See id.


III. Service Connection

The Veteran claims entitlement to service connection for a pulmonary disorder, including asbestosis and COPD.  For the following reasons, the Board finds that service connection is not established.  Although the Board has reopened the asbestosis claim in this decision, there is no prejudice to the Veteran in proceeding with a decision at this time, as the AOJ clearly adjudicated this claim on the merits, and all warranted development, including a VA examination and opinion, has been completed.  The AOJ found, as does the Board, that a review of the evidence shows that the Veteran has not had asbestosis during the pendency of this claim. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence shows that the Veteran has not had asbestosis during the pendency of this claim.  A September 2004 Naval Hospital record reflects a diagnosis of acute bronchitis and bronchospasm, and notes a history of asbestosis.  The mere fact that a history of asbestosis was recorded does not establish a current diagnosis, and this record rather shows that only bronchitis and bronchospasm were found on current clinical evaluation.  An October 2005 private treatment record reflects that chest X-rays showed no evidence of an acute pulmonary abnormality, including pneumonia, mass, or pleural fluid.  A September 2006 private treatment record notes a "long history of COPD" and makes no mention of asbestosis.  A September 2006 private X-ray study states that there were no changes since the 2005 x-ray study, and that no abnormality was noted, including masses or infiltrates.  A December 2011 VA high-resolution computerized tomography (CT) scan study reflects findings that there was "no evidence of fibrosis or other active interstitial lung disease [and] no evidence of asbestos plaquing or asbestosis."  A February 2012 VA CT scan study reflects findings of bilateral thyroid nodules, which a follow-up April 2012 thyroid imaging study revealed to be a large cold nodule.  A June 2012 follow-up CT scan to assess the nodules reflects a finding of COPD and an enlarging nodule that likely represented scarring.  A stable right thyroid mass was also found.  A May 2012 VA pulmonary diagnostic study consultation record reflects that a pulmonary function test (PFT) showed mild obstruction with no restriction, and with a mild diffusion impairment.  The VA treatment records show that in April 2013, an interdisciplinary conference was convened consisting of specialists from radiology, thoracic surgery, medical oncology, pulmonary medicine, and oncology case management, who determined that the CT scan findings of scattered densities were stable but deserved follow-up in six months.  A November 2013 CT scan study showed no changes since the previous CT scan.  These treatment records consistently show that a diagnosis of asbestosis was not rendered, and reflect affirmative findings that there was no evidence of asbestos plaquing or asbestosis. 

The May 2012 VA examination report reflects a diagnosis of COPD based on a physical examination and PFT and review of the Veteran's medical records, including the CT scans discussed in the preceding paragraph.  The examiner noted that a November 1999 private chest X-ray report reflected the interpreter's impression of asbestos related pleural disease.  However, the examiner found that follow-up X-rays and work-up "negated this impression."  Specifically, the examiner stated that a June 2000 VA chest X-ray was normal and there was no mention of pleural plaquing or other abnormalities.  Further, the examiner noted that an August 2000 VA examination report reflected conclusion that there was no evidence that the Veteran had asbestosis, notwithstanding the August 2000 examiner's acknowledgment that a January 2000 private opinion stated that the Veteran had asbestos related pleural disease based on a March 1999 X-ray study.  The August 2000 examiner explained that asbestosis requires the presence of interstitial lung disease as well as evidence of a diffusion defect.  The May 2012 examiner also noted that the more recent CT scan studies discussed above showed that the Veteran did not have asbestosis.  

In sum, the probative evidence, including numerous clinical findings based on diagnostic imaging in the treatment records, as well as the findings by the May 2012 VA examiner, show that the Veteran has not had asbestosis or an asbestos-related pulmonary disorder during the pendency of this claim.  The January 2000 private examiner's conclusion that the Veteran had an asbestos related pleural disease based on the findings in a March 1999 private chest X-ray was not made during the pendency of this claim and thus does not show that the Veteran has a current diagnosis for VA compensation purposes.  Moreover, as noted by the May 2012 VA examiner, follow-up CT scans and chest X-rays did not confirm these findings, but rather "negated this impression."  The August 2000 VA examiner also opined that while the Veteran had a history of asbestos exposure, the June 2000 VA chest X-ray showed no pleural abnormalities.  That examiner also acknowledged that a radiologist interpreted the March 1999 private chest X-ray as showing mild bilateral pleural thickening, and that based on this interpretation, a January 2000 opinion by a private opinion found that the Veteran had asbestos-related pleural disease.  However, the August 2000 VA examiner found that the Veteran did not have asbestosis, which required the presence of interstitial lung disease as well as evidence of a diffusion defect.  In any event, as discussed above, the probative evidence shows that the Veteran has been found to have neither pleural thickening nor asbestosis during the pendency of this claim, and indeed there are affirmative findings to the contrary.  

The June 2015 VA opinion also reflects a VA physician's findings that the pulmonary nodules found on CT scan studies (as discussed above) were less likely than not due to asbestosis and more likely due to multiple factors such as smoking and scarring from infection.  In this regard, the physician explained that the medical literature showed four asbestos-related pleural abnormalities, namely plaques, effusions, diffuse thickening, or rounded atelectasis.  The physician stated that pulmonary nodule was not one of them.  

Because the evidence shows that the Veteran has not had asbestosis or other asbestos-related disease during the pendency of this claim, service connection cannot be established, as the current disability element is not satisfied.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

With regard to the diagnosis of COPD, the June 2015 VA opinion reflects a physician's conclusion that this diagnosis is related to the Veteran's shortness of breath and respiratory problems during service, as documented in the STRs.  However, the examiner found that the Veteran's COPD and respiratory problems during service were most likely caused by his history of smoking.  In this regard, the examiner noted that based on the Veteran's own reported history, as reflected in the May 2012 VA examination report, he began smoking at the age of 18, in 1957, and smoked a pack per day, quitting in 1989.  The Board notes that the January 2000 private examination report also reflects that the Veteran reported smoking a pack per day from the age of 18 through the age of 53, which amounted to a "35-pack year history."  He had quit smoking 7 years earlier.  According to the physician who rendered the January 2015 VA opinion, smoking was the most common cause of COPD.  In support of this conclusion, the physician cited to findings from the Center for Disease Control that COPD was "almost always caused by smoking."  This same physician also noted in the July 2014 opinion that asbestos exposure is not a recognized cause of COPD.  

The STRs are consistent with the June 2015 VA opinion.  In May 1975, a diagnosis of recurrent left lower lobe infiltrate with effusion was rendered, and it was noted immediately after this diagnosis that the Veteran had a 20 year history of "tobaccoism."  A May 1975 surgery consultation regarding the left lobe infiltrate with effusion also notes that the Veteran had been a cigarette smoker for 21 years, and reported that he smoked one half to 1 pack per day, and occasionally 2 packs per day.  On physical examination, the lungs were clear, including at the left base.  It was noted that all the films suggested some pleural thickening, but none of the evidence suggested bronchial obstruction.  The impression was that further work-up may be required to determine source of "showers of pulmonary emboli with infarction," as well as a diagnosis of pneumonia with pleurodynia.  The consulting physician also advised considering the possibility of carcinoma of the lung due to the Veteran's smoking history.  The Veteran was advised to abstain from smoking.  As discussed above, the June 2015 VA physician found that the Veteran's COPD was caused by smoking, and that his respiratory symptoms during and since service, including shortness of breath, were related to COPD. 

In sum, the probative evidence shows that the Veteran's current COPD is caused by smoking.  Service connection may not be established as a matter of law for disease or injury attributable to the use of tobacco products during service, except Buerger's disease.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  Under 38 C.F.R. § 3.300(a), "tobacco products" include cigarettes.  Thus, service connection for COPD must be denied in accordance with § 3.300, as it has been attributed to the Veteran's use of tobacco products.  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for asbestosis and COPD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a pulmonary disorder, including asbestosis and chronic obstructive pulmonary disease (COPD) is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


